      Case: 1:18-cr-00513-CAB Doc #: 188 Filed: 10/15/19 1 of 4. PageID #: 947




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                :      Case No. 1:18-CR-513-CAB-1
                                         :
       Plaintiff,                        :      JUDGE CHRISTOPHER A. BOYKO
                                         :
vs.                                      :
                                         :
AARON EISENBERG,                         :
                                         :
       Defendant.                        :



                    DEFENDANT AARON EISENBERG’S MOTION
                FOR DETENTION HEARING; OR, IN THE ALTERNATIVE,
                  MOTION TO REINSTATE CONDITIONS OF BOND



       NOW COMES the Defendant, AARON EISENBERG, by and through his

undersigned counsel, and respectfully moves this Honorable Court for an Order to

conduct a detention hearing on the issue of reinstating the conditions of bond for the

Defendant.

       In support of this Request, the Defendant states that he has filed with the Court

his Notice of Intent to Plead Guilty on September 17, 2019 (Docket No. 174). The

Defendant's change of plea hearing, scheduled for October 15, 2019, was continued at

Defendant's request to allow for the preparation of a pre-sentence investigation report,

prior to entering the change of plea. Defendant’s mental health history is an important

and material consideration set forth in the plea agreement.
     Case: 1:18-cr-00513-CAB Doc #: 188 Filed: 10/15/19 2 of 4. PageID #: 948




       The Defendant was indicted in the herein matter on August 29, 2018. As to the

Defendant, the charges alleged in the indictment concern a conspiracy to possess and

distribute marijuana. The allegations alleged in the indictment terminated in 2015.

There were no allegations of violence alleged in the indictment.

       On September 11, 2018, the Defendant voluntarily appeared at his arraignment.

The government did not seek pretrial detention and bond was set at $20,000 unsecured

with standard special conditions.

       On May 10, 2019, the government requested revocation of Defendant’s bond and

pretrial detention on the grounds that the Defendant produced a “dirty urine” in violation

of his bond conditions. A hearing was scheduled for May 15, 2019.

       On May 15, 2019, the Defendant admitted to violating his conditions of bond and

waived his revocation hearing. Defendant’s bond was revoked and the Defendant was

remanded to the custody of the U.S. Marshal Service. Magistrate Judge Greenberg

related at the hearing that the Defendant should be given appropriate counseling while

being held at C.C.A. Youngstown.

       The Defendant has received no counseling at C.C.A. Youngstown. The

Defendant continues to suffer from the mental health issues which were first diagnosed

when the Defendant was 14 years of age. The Defendant has not received any of the

prescribed medication to treat Defendant’s mental health issues.

       While defense counsel believes the Defendant to be legally competent with the

ability to understand and appreciate facts and legal issues relevant to his case, it is

apparent to defense counsel that the Defendant suffers from mental health issues which

at times cause confusion and misunderstanding.




                                             2
     Case: 1:18-cr-00513-CAB Doc #: 188 Filed: 10/15/19 3 of 4. PageID #: 949




       The Defendant needs to continue his mental health counseling and to obtain the

medication prescribed in the past to address mental health issues suffered by the

Defendant.

       Defense counsel suggests that the Defendant be equipped with an ankle bracelet

monitor and allowed to reside with his parents during the remaining pendency of this

action. While it is the Defendant’s intent to enter a change of plea to guilty as

negotiated in the existing plea agreement, the Defendant needs to address the mental

health issues which have plagued the Defendant since he was first diagnosed at the

age of 14. This could be done under the direction and control of the Defendant’s

parents, both of whom are professionals and responsible members of this community.

This would allow the Defendant to obtain mental health treatment while preparing to

serve the sentence deemed appropriate by the Court.

       WHEREFORE, for all of the aforestated reasons, the Defendant, AARON

EISENBERG, by and through his undersigned counsel, respectfully requests this

Honorable Court to conduct a hearing for the purpose of reinstating the Defendant’s

conditions of release pending disposition of this case.

                                          Respectfully submitted,

                                          /s - ANGELO F. LONARDO, ESQ.
                                          YELSKY & LONARDO, LLC
                                          BY: ANGELO F. LONARDO, ESQ.
                                          Ohio Reg. No. 0032274
                                          323 W. Lakeside Avenue, Suite 450
                                          Cleveland, Ohio 44113
                                          (216) 781-2550 - phone
                                          (216) 781-6688 - telefax
                                          aflonardo@yelskylonardo.com - email

                                          Counsel for AARON EISENBERG




                                             3
     Case: 1:18-cr-00513-CAB Doc #: 188 Filed: 10/15/19 4 of 4. PageID #: 950




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 15th day of October, 2019, a copy

of the following was filed electronically. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through

the Court’s system.




                                            /s - ANGELO F. LONARDO, ESQ.
                                            ANGELO F. LONARDO, ESQ.




                                                4
